DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
	Applicant's amendment and response filed on 10/13/2021 has been received and entered in to the case. Claim 11 has been canceled, and claims 1-10 and 12-16 have been considered on the merits. All arguments have been fully considered. 

Terminal Disclaimer
The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 8,932,857 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection has been withdrawn.

Claims 1-10 and 12-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The scope of the amended claims is overlapping with those allowed in the parent case (13/390,225, which is now US PAT. 10,119,120). Chambers et al. (2013, Nature) and Takahashi et al. (US 2012/0142093) were cited in the claim rejection mailed on 1/21/2021, and upon 
In the parent case, Chambers (2009) reference has been cited along with secondary references, and the unexpected results of combined LDN-193189 and  SB431542 in producing neural precursor cells have been established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAEYOON KIM/Primary Examiner, Art Unit 1632